IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-11351
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

GERARDO ALVAREZ-RONQUILLO,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 1:98-CR-53-ALL
                        --------------------
                           August 21, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*
     Court-appointed counsel for Gerardo Alvarez-Ronquillo,
Attorney Damon Richards, has moved for leave to withdraw and has
filed a brief as required by Anders v. California, 386 U.S. 738
(1967).   Alvarez-Ronquillo has not filed a response.
     Our independent review of the brief and the record discloses
no nonfrivolous issue in this appeal from the revocation of
supervised release.   Accordingly, the motion for leave to
withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED.     See 5TH
CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.